Affirming.
The parties to this appeal are disputing over a private passway leading from the Bradford turnpike in *Page 174 
Pendleton county, through the lands of appellant, Louisa Robinson, to the farm of appellee, Lawson, which is some distance back from the pike and which has no other available outlet. Mrs. Robinson had owned the land over which the passway runs for about two years before the commencement of this action. She purchased from one Harberer.
The appellees contend that the passway has been open and in use by his predecessors in title for as much as sixty years, while appellant, Robinson, insists that the time has not been so long and that the use was permissive, and not as a matter of right. The evidence is in great conflict. Both parties called a number of witnesses to support their contentions. From this mass of evidence the learned trial judge reached the conclusion that the appellee, Lawson, was entitled to the use of the passway as a matter of right and enjoined appellant, Mrs. Robinson, from interfering with its use by Lawson. The evidence supports the finding of the chancellor. No sufficient reason is shown why this judgment should be reversed. It is, therefore, affirmed.